A concurring opinion was delivered by
Valentine, J.:
In my opinion, §4 and §5, ch.149, Laws of 1879, p. 270, work by implication a repeal of all prior enactments, providing for the levy of a one-mill tax for the state annual school fund. Counsel for the state seem to admit that all said prior enactments, except the one contained in § 1, art. 16, ch. 122, Laws of 1876, p. 291, have been re*714pealed; but they claim that the whole of that section still remains in force, and that a one-mill state school tax may still be levied under it. But has not that section (or so much thereof as provides for a one-mill school tax) also been repealed? That section is simply a continuation of § 76, ch. 92, Gen. Stat., p. 930, being copied verbatim therefrom; and said § 76 has been expressly repealed by said § 5 of - the Laws of 1879. Said § 76 had never before been repealed. On the contrary, it was reenacted in said § 1, and was thereby continued in force, and not repealed. The act concerning the construction of statutes provides, among other things, that “ the provisions of any statute, so far as they are the same as those of any prior statute, shall be construed as a continuation of such provisions, and not as a new enactment.” (Gen. Stat., p.999.) Said §1, (upon which counsel for the state wholly rely,) is therefore to be “construed” “not as a new enactment,” but merely “as a continuation” of said §76, which is now repealed. But this is not all: that provision cf § 1 and §76, authorizing the levy of a one-mill school tax, is obviously inconsistent with the provisions of said § 4, and therefore, as § 4 is the later enactment, said inconsistent provision must yield. Everybody knows that the later law must govern, and that it works, by implication, a repeal of all prior laws inconsistent with it. There can be no question as to what the legislature intended with regard to this subject. The legislature undoubtedly intended to abolish said one-mill school tax, and this we know from the statutes themselves; and when we know what the legislative intent is, we must follow it. Courts have no right to seek for pretexts to overturn the will of the legislature. Besides, the constitution makes it the duty of the legislature to “provide at each regular session for raising sufficient revenue to defray the current expenses of the state for two years.” (See Const., art. 2, § 3.) And we must always presume that the legislature does its duty, until the contrary appears. We must presume that the legislature, at its last session, which was a “regular session,” provided for raising all the revenue which it intended *715that the state should raise, or which it deemed necessary for the state to raise. The legislature did provide for raising some revenue and some state revenue; it had the subject under consideration; and as it did not provide for raising any revenue by the levy of a one-mill state school tax, we must presume that it did not intend that any such revenue should be raised.
I have discussed this question so far upon the hypothesis that §76 and § 1 would continue in force "until repealed by the legislature. But would they? (See said §3, art/2, of the constitution, as it originally stood and as amended in 1875.) Several years have elapsed since said section §76 was enacted, and two “regular sessions” of the legislature have been held, and over three years have elapsed since said § 1 was adopted. Could §76 have remained in force for more than one year after its adoption? and could §1 have remained in force longer than until the close of the next “ regular session ”■ of the legislature held (in the .year 18.77) after its adoption? or could it at most have remained in force for more than “two years” after its adoption? It is now.more than three years since it was adopted, and two regular sessions of the legislature have been held in the meantime. Can it still be in force? I do not wish to answer any of these questions; but I propound them merely for this purpose: said §1 is the only section under which it is claimed that said one-mill tax might be levied; and if it is not now in force for any reason, then said one-mill tax cannot be levied.
I suppose that an act concerning revenue, and to repeal all laws inconsistent therewith, such as ch. 149, Laws of 1879, is, may be legally passed as one act. But if not, then what becomes of said § 1, which is a part of a voluminous act containing innumerable subjects, which act expressly attempts’ to repeal “all acts and parts of acts inconsistent with” the same, and whose title does not mention taxes, or assessments, or levy, or revenue, or money, or funds of any kind, and does not mention repeal in any manner whatever? If said §4 is void, then § 1 is also void for a stronger reason, and in any event,*716said one-mill tax cannot be levied. I think, however, that said §4, ch. 149, Laws of 1879, is valid; and therefore § 1, art. 16, ch. 122, Laws of 1876, with reference to said one-mill tax is void; for, being inconsistent with each other, they cannot both be valid.
I concur with my brother Brewer in the decision of this case.